DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/16/22 has been entered.

Claim Rejections - 35 USC § 102
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


4.	Claims 20-30, 33, 34, and 36 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fukuda et al. (JP 2004-311413 A).
	Fukuda et al. discloses an organic electroluminescent (EL) device comprising the following layers (in this order):  anode, buffer layer, hole-transporting layer, light-emitting layer (inherently a hole-blocking and electron-blocking layer), hole-blocking layer, electron-transporting layer, buffer layer, and cathode ([0113]); its inventive compounds comprise the light-emitting layer as host material in combination with phosphorescent dopant material (Abstract; [0126]).  The host material is the “main component” of the light-emitting layer, and can comprise additional host material known in the art ([0126], [0137]); additional fluorescent dopant material can further be present ([0136]).  Fukuda et al. discloses the following inventive embodiment:

    PNG
    media_image1.png
    259
    590
    media_image1.png
    Greyscale

(page 31) such that R1-2 = fluorinated alkyl (trifluoromethyl), D = substituent in which Hammett’s σp value is negative (4-N-carbazolylphenyl), and A = substituent in which Hammett’s σp value is positive (has a substituted heteroaryl group) of Applicant’s formula (1).  Notice that the light-emitting layer (comprising Fukuda et al.’s inventive compound) can be divided into three layers.

Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. 	Determining the scope and contents of the prior art.
2. 	Ascertaining the differences between the prior art and the claims at issue.
3. 	Resolving the level of ordinary skill in the pertinent art.
4. 	Considering objective evidence present in the application indicating obviousness or nonobviousness.

7.	Claims 31 and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Fukuda et al. (JP 2004-311413 A).
	Fukuda et al. discloses the organic electroluminescent (EL) device (light-emitting element) of Claim 30 as shown above in the 35 U.S.C. 102(a)(1) rejection.  Fukuda et al. discloses that its inventive compounds comprise the light-emitting layer as host material in combination with phosphorescent dopant material (Abstract; [0126]); the host material is the “main component” of the light-emitting layer, and can comprise additional host material known in the art ([0126], [0137]).  An embodiment is disclosed wherein the total host to dopant material concentration is at 100:7 ([0212]).  However, Fukuda et al. does not explicitly disclose the weight limitations as recited by the Applicant.  Nevertheless, it is the position of the Office that it would have been easily produced by one of ordinary skill in the art during the normal course of experimentation.  The motivation is provided by the fact that Fukuda et al. discloses the host material to be the main component in the light-emitting layer, which by definition would mean a host material weight % of >50 wt%.  Furthermore, the existence of additional host material would easily result in a wt% of Fukuda et al.’s inventive compound to be >25 wt% (assuming equal concentrations of the two host materials).

8.	Claim 35 is rejected under 35 U.S.C. 103 as being unpatentable over Fukuda et al. (JP 2004-311413 A) as applied above and in further view of Ogiwara et al. (US 2012/0248968 A1).
	Fukuda et al. discloses the organic electroluminescent (EL) device (light-emitting element) of Claim 30 as shown above in the 35 U.S.C. 102(a)(1) rejection.  Fukuda et al. discloses that the light-emitting layer can comprise, in addition to the phosphorescent dopant material, further fluorescent dopant materials ([0136]).  However, Fukuda et al. does not explicitly disclose a device that emits delayed fluorescence.
	Ogiwara et al. discloses the use of delayed fluorescence dopant materials as emitters in organic EL devices; benefits include increase in fluorescence emission efficiency ([0009]).  It would have been obvious to incorporate such a fluorescent material as dopant material as disclosed by Ogiwara et al. to the light-emitting layer of the organic EL device as disclosed by Fukuda et al.  The motivation is provided by the disclosure of Ogiwara et al. which teaches that the use of such fluorescent material results in increased efficiency of the device.

Conclusion
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY L YANG whose telephone number is (571)270-1137. The examiner can normally be reached Mon-Fri, 6am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer A Boyd can be reached on 571-272-7783. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAY YANG/Primary Examiner, Art Unit 1786